PER CURIAM.
This appeal questions the propriety of two summary judgments entered in favor of a defendant/doctor in two consolidated medical malpractice actions. The trial court predicated its rulings on the legal conclusion that the harm inflicted by the doctor’s patient upon himself and his parents was unforeseeable. Additionally, the court found that the patient’s acts were an active and efficient intervening cause of the parents’ injuries. We reverse both summary judgments without reaching the merits of the court’s rulings1 because the record reveals several unresolved genuine issues of material fact. Thus, the trial court’s decisions were premature and, consequently, both summary judgments are reversed and the cause is remanded for further proceedings. See Landers v. Milton, 370 So.2d 368 (Fla.1979); McCabe v. Walt Disney World Co., 350 So.2d 814 (Fla. 4th DCA 1977).
REVERSED AND REMANDED.
GLICKSTEIN, HURLEY and DELL, JJ., concur.

. But see Fitzer v. Forlaw, 435 So.2d 839 (Fla. 4th DCA 1983); see also Watkins v. United States, 589 F.2d 214 (5th Cir.1979); Petersen v. State, 100 Wash.2d 421, 671 P.2d 230 (1983); Tarasoff v. Regents of the University of California, 17 Cal.3d 425, 131 Cal.Rptr. 14, 551 P.2d 334 (1976).